Citation Nr: 0509722	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  95-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an ankle disorder.

2.  Entitlement to service connection for an upper back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1992 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied, in pertinent part, 
service connection for an ankle disorder and a back disorder.

Other issues were developed for appellate review and were 
addressed in a January 2004 decision of the Board.  The 2004 
Board decision included an allowance of service connection 
for a low back strain.  Consequently, an upper back disorder 
as claimed by the veteran remains before the Board along with 
the claim of service connection for an ankle disorder.


FINDINGS OF FACT

1.  The appellant does not have an ankle disorder that is 
attributable to military service or to service-connected 
disability.

2.  The appellant does not have an upper back disorder that 
is attributable to military service or to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The appellant does not have an ankle disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

2.  The appellant does not have an upper back disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claims, as 
well as the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claims, and the responsibility 
for obtaining it, by letters dated in November 2002 and 
February 2004.  The letters informed the appellant of the 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the November 2002 and 
February 2004 letters that he should submit any additional 
information or evidence regarding his claims, or advise VA as 
to its whereabouts.

The Board additionally notes that the March 1995 and June 
1995 rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claims.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes multiple VA examination reports, 
private medical records, and the appellant's own contentions.  
At every stage of the appeal process, the appellant was 
informed of the information needed to substantiate his 
claims, and VA has obtained all available evidence identified 
by the appellant.  Thus, the Board finds that all indicated 
medical records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Additionally, the appellant was 
afforded several VA examinations, and a medical opinion 
relating to the issues on appeal were obtained.  Therefore, 
the record indicates that VA has done everything reasonably 
possible to assist the appellant with respect to his claims 
of entitlement to service connection for ankle and upper back 
disorders.

II.  Ankle Disorder

The appellant contends that he developed an ankle disorder as 
a result of his active military service.  Having considered 
the appellant's claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim; the appeal of this issue is 
therefore denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted where service-connected 
disability has caused or made worse the claimed disability.  
38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).  

With respect to the appellant's contention that he is 
currently diagnosed with an ankle disorder resulting from his 
active military service, or as a result of service-connected 
knee disability, it should be pointed out that the appellant 
is a layperson without medical training and is consequently 
not qualified to render medical opinions as to matters such 
as diagnosis and etiology of disorders and disabilities.  His 
opinion on diagnosis and etiology is not competent medical 
evidence and is entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The only other evidence of record which addresses whether the 
appellant is currently diagnosed with an ankle disorder 
consists of the appellant's VA examination records dated in 
October 1994, February 2000, March 2003, and March 2004.  The 
appellant's initial VA examination records dated in October 
1994 show that, upon physical examination and x-ray of the 
appellant's ankles, no abnormality of the ankles was noted.  
The VA examiner's objective findings included some tenderness 
over the mediolateral aspect of the posterior malleoli area 
of both ankles and minimal drawer's sign, but with painless 
active range of motion of both ankles, 5/5 muscle strength, 
and no apparent swelling of the joints.  Furthermore, x-ray 
evidence of the appellant's bilateral ankles indicated no 
fracture or dislocation.  The trabeculae and cortical margins 
were intact, and articular surfaces and joint spaces were 
preserved.  There were no abnormal erosions; overlying soft 
tissues were preserved, and there was no chondrocalcinosis.  
Accordingly, the October 1994 VA examiner did not diagnose 
the appellant with any current ankle disorder.

In contrast, the appellant's VA examination records dated in 
February 2000 show that, upon physical examination and x-ray 
of the appellant's ankles, the appellant was diagnosed with 
degenerative joint disease of the ankles bilaterally.

To clarify whether the appellant indeed experiences a current 
ankle disorder, the RO afforded the appellant an additional 
VA examination in March 2003.  The March 2003 VA examiner's 
objective findings included, in pertinent part, pain free 
range of motion with no crepitus, 5/5 muscle strength 
bilaterally, full ankle and subtalar joint range of motion 
without pain or crepitus, ambulation without pain, normal 
pronation into mid-stance, but mildly antalgic and slightly 
widened gait.  X-ray testing further revealed no evidence of 
fracture or other acute bony abnormality.  The ankle mortise 
was symmetric bilaterally, and there was no radiographic 
evidence of degenerative change.  As such, the VA examiner 
opined that the appellant's ankles were within normal limits 
and no current ankle disorder was diagnosed.

Finally, the appellant's most recent VA examination, 
conducted in March 2004, further supports a finding that the 
veteran does not have any current ankle disorder attributable 
to military service or service-connected disability.  The 
March 2004 VA examiner's objective findings included, in 
pertinent part, normal range of motion in all joints of both 
lower extremities.  Both ankles were stable to manipulation; 
there was ill-defined tenderness about both ankles, and x-ray 
films of the feet and ankles were within normal limits.  
Thus, the March 2004 VA examiner ultimately concluded that 
the appellant had periodic bilateral ankle pain related to 
fibromyalgia.  He concluded that the veteran's ankle 
discomfort was not related to military service.

In sum, although the appellant's VA examination records dated 
in February 2000 suggest a diagnosis of degenerative joint 
disease of the ankles, when examiners have specifically 
sought diagnostic evidence of a current ankle disorder, such 
as when the March 2003 and March 2004 examiners reviewed the 
evidence and conducted x-rays with a view toward determining 
whether any current ankle disorder existed, the conclusion 
has been that the appellant does not in fact have any current 
ankle disorder per se.  Rather, the appellant was merely 
noted to have bilateral ankle pain related to fibromyalgia.  
The discomfort or pain was directly attributed to 
fibromyalgia, not to service-connected disability affecting 
the knees, and the examiner reported that the problem was not 
found to be due to the veteran's active military service.  
Consequently, the Board gives greater weight to the March 
2003 and March 2004 VA examinations and x-ray reports.  The 
medical opinion evidence provided by the March 2004 examiner 
is uncontradicted in the record and is therefore entitled to 
significant evidentiary weight.  Absent a suggestion in the 
medical evidence to the contrary, the Board finds that the 
greater weight of the evidence is against the claim of 
service connection, on a direct or secondary basis.  Service 
connection is therefore not warranted.

III.  Upper Back Disorder

The appellant contends that he developed an upper disorder as 
a result of his active military service.  The appellant, 
through his representative, also contends in the alternative 
that his service-connected bilateral knee disability caused 
his current upper back disorder.  (See Appellant's Brief at 
2, September 2000).  Having considered the appellant's claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim; the appeal of this issue is also denied.

With respect to the appellant's contention that he is 
currently diagnosed with an upper back disorder resulting 
from either his active military service or his service-
connected bilateral knee disability, the appellant is a 
layperson without medical training and is consequently not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities.  His 
opinion on diagnosis is not competent medical evidence and is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board additionally notes that it has also reviewed the 
other evidence of record to include, but not limited to, VA 
medical records, private medical records, service medical 
records, service personnel records, VA examination records 
dated in October 1994, February 2000, March 2003, and March 
2004, and the appellant's own contentions.  For the same 
reasons that the Board has denied the claim of service 
connection for ankle disability, the Board denies the claim 
of service connection for upper back disability.  No upper 
back disability has been demonstrated except for what has 
been described as periodic pain related to fibromyalgia that 
has not been traced to military service.  

The appellant was afforded a VA examination in March 2004, in 
part, for purposes of ascertaining (1) whether the appellant 
had an upper back disability, and (2) whether any such upper 
back disability was attributable to active military service 
or was otherwise caused or worsened by any service-connected 
disability.  Upon physical examination and x-ray of the 
appellant's back, the March 2004 VA examiner concluded that 
the appellant currently has periodic upper back pain related 
to fibromyalgia.  As such, the Board finds that the 
appellant's March 2004 VA examination records do not contain 
a diagnosis of an upper back disorder per se.  

In conclusion, when examiners have specifically sought 
diagnostic evidence of a current upper back disorder, such as 
when the March 2004 examiner reviewed the evidence and 
conducted x-rays with a view toward determining whether any 
current upper back disorder existed, the conclusion has been 
that the appellant does not in fact have any current upper 
back disorder.  Rather, the appellant was merely noted to 
have periodic upper back pain related to fibromyalgia.  The 
examiner specifically concluded that such discomfort was not 
related to the veteran's military service.  Additionally, 
because it was attributed by the examiner to fibromyalgia it 
is reasonable to infer that it is not the result of service-
connected knee disability.  Consequently, the Board gives 
greater weight to the March 2004 VA examination and x-ray 
reports.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for an ankle disorder is 
denied.

Entitlement to service connection for an upper back disorder 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


